The hearing court properly denied defendant’s motion to suppress. In the early morning hours, uniformed officers on motor patrol observed a male driver and a female front passenger in a car with a missing front license plate. The officers attempted to ascertain the status of the car, which was from Connecticut, by using their mobile computer. When no response was forthcoming, they decided to stop the vehicle. As they approached the car, they observed defendant, who, unbeknownst to them, had been lying on the rear passenger seat, raise his head, look in their direction, and then lie back down. Almost simultaneously, an officer saw the front seat passenger turn about 180 degrees in the direction of the officers, then turn back around and make a “dipping” motion toward the floor. After ascertaining that the name on the rental agreement did not match that of the driver, the officers separately removed each occupant, who was then frisked and directed to the back of the car. An officer immediately entered the car and recovered a clear bag containing cocaine that was protruding from a dark colored plastic bag under the front passenger seat.
We agree that under the totality of these circumstances, “the likelihood of a weapon in the car [was] substantial and the danger to the officer’s safety ‘actual and specific’ ”, thereby justifying the limited search of the front passenger area (People *278v Carvey, 89 NY2d 707, 711; see also, People v Cisnero, 226 AD2d 279, lv denied 88 NY2d 1020). We have considered defendant’s remaining contention and find it to be without merit. Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.